                                                 20    MJ    228




November 16, 2020




      Case 2:20-cr-00236-LA Filed 11/16/20 Page 1 of 4 Document 1
                                           AFFIDAVIT


       I, Deportation Officer Matthew J. Wolter, first being duly sworn under oath, hereby

depose and state as follows:

       1.      I am a Deportation Officer with U.S. Immigration and Customs Enforcement

(“ICE”) and have been so employed for eleven years. I am presently assigned to the criminal

alien program, which is responsible for the detection, interdiction, and apprehension of criminal

aliens present within the United States. I have received training and possess experience in

enforcing federal laws pertaining to crimes committed against the United States by criminal

aliens, to include the investigation, detection and interdiction thereof. I have also received

specialized training relating to the Immigration and Nationality Act, as amended (INA). This

affidavit is based on my own personal knowledge and information from investigation reports and

information given to me by other law enforcement agents and officers, information obtained

from witnesses, and personal review of documents and other information gathered in the course

of this investigation. Because this affidavit is submitted for the limited purpose of establishing

probable cause in support of the attached complaint, this affidavit does not set forth each and

every fact I have learned during this investigation.

       2.      This affidavit is submitted in support of the attached criminal complaint charging

DELGADO, Ivan; AKA-DELGADO-Rodriguez, Ivan and SALGADO, Alex, with reentry into

the United States after deportation subsequent a conviction for commission of an aggravated

felony, in violation of Title 8, United States Code, Sections 1326(a) and (b)(2).

       3.      On or about November 09, 2020, the Milwaukee ICE office at Milwaukee,

Wisconsin was notified by the Law Enforcement Support Center that the Delavan Police

Department had arrested individual named Ivan DELGADO, date of birth September 29, 1990




            Case 2:20-cr-00236-LA Filed 11/16/20 Page 2 of 4 Document 1
and booked him into the Walworth County Jail. An ICE Detainer was placed on the Ivan

DELGADO by DO Jason Lang. Immigration Central Index System computer check revealed that

a person with the name of Ivan DELGADO with the same date of birth was assigned

immigration alien file (A-File) A205 279 646 and was a native and citizen of Mexico who was

previously removed from the U.S. on December 29, 2012.

       4.     A review of DELGADO’s alien file reveals that he was last encountered by ICE

on or about November 26, 2012 after his release from prison in Illinois. On May 26, 2011

DELGADO was convicted in the Circuit Court of Cook County, State of Illinois for the offense

of Residential Burglary, in violation of Illinois State Statute 720-5/19-3(a) for which DELGADO

was sentenced to 4 years prison. DELGADO was placed in removal proceedings pursuant to

Section 238(b) of the Immigration and Naturalization Act. On December 07, 2012 DELGADO

was ordered removed from the United States to Mexico. DELGADO was physically removed

from the U.S. on December 14, 2012 at Brownsville, Texas. There is no evidence in

DELGADO’s alien file or computerized records checks indicating that DELGADO ever applied

for or received permission from the US Attorney General or his successor the Secretary of

Homeland Security to re-apply for admission to the United States.

       5.     On November 12, 2020 DELGADO was arrested at the Walworth County Jail,

Elkhorn, Wisconsin by ICE officers and brought to the Dodge County Jail for processing.

DELGADO was advised of his Miranda rights in the English and Spanish languages.

DELGADO stated that he understood his rights and that he did not want to provide a statement

under oath without the presence of an attorney. DELGADO’s fingerprints were run through the

Integrated Automated Fingerprint Identification System (“IAFIS”) and the Automated Biometric

Identification System (“IDENT”). IAFIS records revealed that GONZALEZ is the same person




            Case 2:20-cr-00236-LA Filed 11/16/20 Page 3 of 4 Document 1
who was assigned FBI identification number 155476PC7 and had been the same subject

convicted of an aggravated felony. IDENT records showed that DELGADO is the same person

who is assigned immigration A-File number A205 279 646.

       6.      Based on the above information, there is probable cause to believe that

DELGADO violated federal criminal law, specifically that he knowingly reentered the United

States without the permission of the U.S. Attorney General or the Secretary of the Department of

Homeland Security after being deported as a criminal alien convicted for the commission of an

aggravated felony, in violation of Title 8, United States Code, Section(s) 1326(a) and (b)(2).




            Case 2:20-cr-00236-LA Filed 11/16/20 Page 4 of 4 Document 1
